

Exhibit 10.1b
2014 BankUnited, N.A. Non-Qualified Deferred Compensation Plan


1.Establishment of Plan. BankUnited, N. A. hereby adopts and establishes an
unfunded deferred compensation plan for a select group of key management or
highly compensated employees of the Company and its Affiliates which shall be
known as the 2014 BankUnited, N.A. Non-Qualified Deferred Compensation Plan (the
"Plan"). This Plan is a continuation of the BankUnited, Inc. 2014 BankUnited,
Inc. Non-Qualified Deferred Compensation Plan which was adopted in December
2013.
2.    Purpose of Plan. The purpose of the Plan is to provide a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA) of the Company and its Affiliates who
contribute significantly to the future business success of the Company and its
Affiliates with supplemental retirement income benefits through the deferral of
Compensation and additional discretionary Company Contributions.
3.    Definitions.
"Acceleration Events" is defined in Section 11.1 hereof.
"Account" means the hypothetical bookkeeping account(s) established in the name
of each Participant and maintained by the Company to reflect the Participant's
interests under the Plan. Any reference to Account shall include any
subaccount(s) established by the Committee for administrative ease.
"Affiliate" means any corporation, trade or business which is treated as a
single employer with the Company under Sections 414(b) or 414(c) of the Code and
any other entity designated by the Committee as an "Affiliate" for purposes of
the Plan. For the avoidance of doubt, as of the Effective Date, this includes
BankUnited, Inc., as the Company’s parent, and all of the Company’s
subsidiaries.
"Base Salary" means the annual rate of base pay paid by the Company or its
Affiliates to or for the benefit of the Participant for services rendered.




--------------------------------------------------------------------------------



"Beneficiary" means any person or entity, designated in accordance with Section
15.7, entitled to receive benefits which are payable upon or after a
Participant's death pursuant to the terms of the Plan.
"Board" means the Board of Directors of the Company, as constituted from time to
time.
"Bonus Compensation" means any cash compensation earned by a Participant for
services rendered by a Participant under any discretionary bonus plan or program
maintained by the Company or its Affiliates.
"Change in Control" means the occurrence of a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of its assets, within the meaning of Treasury. Reg. § 1.409A-3(i)(5) or other
guidance issued with respect to a Change in Control for purposes of Section 409A
of the Code.
"Claimant" has the meaning set forth in Section 16.
"Code" means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury Regulations and other authoritative guidance
issued thereunder.
"Commission/Incentive Compensation" means cash compensation earned by a
Participant for services rendered by a Participant under any commission or cash
incentive plan maintained by the Company or its Affiliates. For the avoidance of
doubt, Commission/Incentive Compensation does not include Bonus Compensation.
"Committee" means the Administrative Committee as appointed by the Board in its
discretion from time to time.
"Company" means BankUnited, N.A.
"Company Contribution Account" means a separate account maintained for each
Participant to record the Company Contributions made pursuant to Section 6.1,
plus all earnings and losses allocable thereto.
"Company Contribution" means the amount the Company credits on behalf of any
Participant pursuant to Section 6.
"Compensation" means Base Salary, Bonus, Commissions and Incentive Compensation
payments.

2

--------------------------------------------------------------------------------



"Deferral Election" means an election by an Eligible Employee to defer Base
Salary, Bonus Compensation, Commission/Incentive Compensation or any other forms
of compensation as determined by the Committee. A Participant must make a
separate election with respect to Base Salary, Commission/Incentive
Compensation, and Bonus Compensation. A Deferral Election will only apply to
Compensation after applicable reductions for employee contributions for employee
benefits and FICA tax has been applied. A Deferral Election timely made by an
Eligible Employee for a Plan Year will continue to be in effect for subsequent
Plan Years unless and until timely modified by the Eligible Employee in
accordance with Section 5.
"Determination Date" means the first Valuation Date following a Payment Event.
"Disabled or Disability" means that a Participant: (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (c) is determined to be totally disabled by the
Social Security Administration.
"Distribution Year" means a set calendar year specified by a Participant in his
or her Election Notice for the payment of all or a portion of the Participant's
Elective Deferral Account.
"Effective Date" means January 1, 2014.
"Election Notice" means the notice or notices established from time to time by
the Committee for making Deferral Elections, Distribution Year elections, and
designation of form of payment under the Plan, and for selecting Investment
Options and for making any other elections determined by the Committee as
appropriate under the Plan. The Election Notice shall include a separate
election for the amount or percentage of Base Salary, Commission/Incentive
Compensation, Bonus Compensation or other eligible compensation to be deferred
for a Plan Year (subject to any minimum or maximum amounts established by the
Committee); a designation of the Distribution Year(s) of amounts deferred for a
Plan year and for any Company Contributions credited for the Plan Year (adjusted
for earnings); the form of payment (lump sum or installments); and, if

3

--------------------------------------------------------------------------------



applicable, the selected Investment Options. Each Election Notice shall become
irrevocable as of the last day of the Election Period, except with respect to
Investment Options, which may be modified during a Plan Year in accordance with
procedures established by the Committee.
"Election Period" means the period established by the Committee with respect to
each Plan Year during which Deferral Elections for such Plan Year must be made
in accordance with the requirements of Section 409A of the Code, as follows: 
(a) General Rule. Except as provided in (b) and (c) below, the Election Period
shall end no later than the last day of the Plan Year immediately preceding the
Plan Year to which the Deferral Election relates.
(b) Performance-based Compensation. If any Compensation constitutes
"performance-based compensation" within the meaning of Treas. Reg. Section
1.409A-1(e), then the Election Period for such amounts shall end no later than
six months before the end of the Plan Year during which the Bonus Compensation
is earned (and in no event later than the date on which the amount of the Bonus
Compensation becomes readily ascertainable).
(c) Newly Eligible Employees. The Election Period for newly Eligible Employees
shall end no later than thirty (30) days after the Employee first becomes
eligible to participate in the Plan and shall apply only with respect to
compensation earned after the date of the Deferral Election.
"Elective Deferrals" means deferrals at the election of an Eligible Employee of
compensation designated as eligible for deferral by the Committee.
"Elective Deferral Account" means a separate account maintained for each
Participant to record the Elective Deferrals made to the Plan pursuant to
Section 5 and all earnings and losses allocable thereto.
"Eligible Compensation" means, with respect to Group A Eligible Employees,
Compensation to the extent it exceeds the limitation in Code Section 401(a)(17).
Thus, a Group A Eligible Employee Participant's Eligible Compensation in a year
will be that portion of each paycheck that exceeds the sum of a portion of that
year's Code Section 401(a)(17) limit determined by dividing the limitation by
the number of paychecks in the

4

--------------------------------------------------------------------------------



year. For the avoidance of doubt, Eligible Compensation is only applicable to
Group A Eligible Employees.
"Eligible Employee" means an Employee who is selected by the Committee to
participate in the Plan. An Eligible Employee selected by the Committee to
participate in the Plan will be designated as a "Group A Eligible Employee" or
"Group B Eligible Employee". Prior to the beginning of a Plan Year, the
Committee may change the group designation of any Eligible Employee, with such
change effective with the first day of the next Plan Year. Participation in the
Plan is limited to a select group of the Company's key management or highly
compensated employees.
"Employee" means an employee of the Company or its Affiliates.
"Entry Date" means, with respect to an Eligible Employee, the first day of the
pay period following the effective date of such Eligible Employee's
participation in the Plan.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"FICA Amount" has the meaning set forth in Section 11.1(b).
"Interest Crediting Rate" means the annual rate of interest selected by the
Company's Board of Directors or a designated committee that will be used for the
deemed interest for Participants Accounts in accordance with Section 7.
"Investment Option" means an investment fund, index or vehicle selected by the
Committee and made available to Participants for the deemed investment of their
Accounts in accordance with Section 7.
"Participant" means an Eligible Employee who elects to participate in the Plan
by filing an Election Notice in accordance with Section 5.1 and any former
Eligible Employee who continues to be entitled to a benefit under the Plan.
"Payment Event" has the meaning set forth in Section 9.1.
"Plan" means this 2014 BankUnited N.A. Non-Qualified Deferred Compensation Plan,
as amended from time to time.
"Plan Year" means the twelve consecutive month period which begins on January 1
and ends on the following December 31.

5

--------------------------------------------------------------------------------



"Re-deferral Election" has the meaning set forth in Section 5.3.
"Separation from Service" has the meaning set forth in Section 409A(a)(2)(A)(i)
of the Code and Treas. Reg. Section 1.409A-1(h).
"Specified Employee" has the meaning set forth in Section 409A(a)(2)(B)(i) of
the Code and Treas. Reg. Section 1.409A-1(i).
"State, Local and Foreign Tax Amount" has the meaning set forth in Section
11.1(e).
"Trust" has the meaning set forth in Section 15.5.
"Unforeseeable Emergency" means, within the meaning of Treas. Reg. Section
1.409A-3(i)(3), a severe financial hardship of the Participant resulting from
(a) an illness or accident of the Participant, the Participant's spouse, the
Participant's Beneficiary, or the Participant's dependent; (b) a loss of the
Participant's property due to casualty; or (c) such other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, all as determined in the sole discretion of the Committee.
"Valuation Date" means each day of the Plan Year on which the New York Stock
Exchange is open for business.
4.    Eligibility; Participation.
4.1    Requirements for Participation. The Committee shall select those
Employees who shall be Eligible Employees for such Plan Year, and shall
designate selected Employees as Group A Eligible Employees or Group B Eligible
Employees. Such designation of an Eligible Employee as a Group A or Group B
Eligible Employee shall continue until the first day of the Plan Year
immediately following the Committee's action to change such designation. Any
Eligible Employee may participate in the Plan commencing as of the first day of
the Plan Year after he or she is invited to participate, or if later, the Entry
Date occurring on or after the date on which they first become an Eligible
Employee.
4.2    Election to Participate; Benefits of Participation. An Eligible Employee
may become a Participant in the Plan by making a Deferral Election in accordance
with Section 5.

6

--------------------------------------------------------------------------------



4.3    Cessation of Participation. If a Participant ceases to be an Eligible
Employee during a Plan Year, then the Participant's Deferral Elections shall no
longer be effective as of the end of the Plan Year. Such Participant's Account
shall continue to be credited with earnings and losses until the applicable
Determination Date.
5.    Election Procedures.
5.1    Deferral Election. Annually, and in accordance with Code section 409A,
all Eligible Employees shall be offered the opportunity to defer receipt of the
various components of Compensation (Group A Eligible Employees may only defer
Eligible Compensation) to be earned in the following Plan Year; provided, such
deferral election shall apply to Compensation after reduction for applicable
employee contributions for employee benefits and FICA tax. An Eligible Employee
may elect to defer any or all of the components of Compensation by completing an
Election Notice and filing it with the Committee during the Election Period. The
Election Notice must specify:
(a)    The percentage of (i) Base Salary, (ii) Commission/Incentive
Compensation); and/or (iii) Bonus Compensation to be deferred (subject to the
minimum amount as set forth in Section 5.2). At the Committee's discretion, the
Election Notice may also provide for a designation by dollar, in lieu of
percentage, the amount of Compensation, by component, that is to be deferred for
the Plan Year;
(b)    The distribution options as to the time and form of payment for amounts
credited to the Participant's Account for the Plan Year in accordance with
Section 9; the distribution option selected for a Plan Year will carry over to
amounts credited to subsequent Plan Years unless the selection is changed, in
which case the change will become effective with respect to amounts credited to
the Participant's Account on and after the first day of the Plan Year next
following the change; and
(c)    The percentage or amount of the Participant's Account to be allocated to
each Investment Option available under the Plan.
Notwithstanding anything in this section to the contrary, a Participant's
election to have his or her Account distributed upon the occurrence of a Change
in Control must be made on the Participant's initial Election Notice. Such
Change in Control election shall automatically carry over and apply to amounts
credited to the Participant's Account for all subsequent Plan Years.

7

--------------------------------------------------------------------------------



5.2    Elective Deferrals. Prior to the beginning of a Plan Year, a Participant
may irrevocably elect to defer receipt of a whole percentage of Base Salary,
Commission/Incentive Compensation and/or Bonus Compensation; provided the
election, in the aggregate, must be for a minimum of $5,000. Elective Deferrals
by a Group A Employee Participant may only relate to Eligible Compensation.
Elective Deferrals shall be credited to a Participant's Elective Deferral
Account periodically as of the business day in which the Participant's Elective
Deferrals are received by the administrative record-keeper.
5.3    Re-deferrals and Changing the Form of Payment. Subject to and in
accordance with procedures established by the Committee, a Participant may make
an election to re-defer Account(s) until a later Distribution Year or to change
the form of a payment (a "Re-deferral Election"); provided that the following
requirements are met:
(a)    The re-deferral election is made at least twelve (12) months before the
first day of the original Distribution Year;
(b)    The Distribution Year for the re-deferred amounts is at least five years
later than the original Distribution Year; and
(c)    The re-deferral election will not take effect for at least twelve (12)
months after the re-deferral election is made.
For purposes of this Section 5.3, all payments, including installment payments,
shall be treated as separate payments under Section 409A of the Code.
6.    Company Contributions.
6.1    Company Contributions.
(a)    In general, for each Plan Year the Company may, but need not, make a
Company Contribution to the Plan on behalf of any Participant. The Company
Contribution may be expressed as a flat dollar amount or as a percentage of the
Participant's Base Salary, Bonus Compensation or other eligible compensation
deferral as determined by the Committee. Company Contributions shall be credited
to the Participant's Account during the applicable Plan Year, with the timing of
such credit in the discretion of the Company. The Company is under no obligation
to make a Company Contribution for a Plan Year. Company Contributions need not
be uniform among Participants.

8

--------------------------------------------------------------------------------



(b)    Notwithstanding the preceding, with respect to a Group A Eligible
Employee Participant, Company Contributions shall be credited for each Plan Year
in an amount equal to 100 percent of the first 1 percent, plus 70 percent of the
next 5 percent, of the Eligible Compensation the Participant defers under
Section 5.2. Such Company Contributions shall be credited to the Participant's
Account as soon as practicable after the end of the applicable pay period.
6.2    Death Prior to a Separation from Service. Notwithstanding anything in the
Plan to the contrary, in the event of the death of a Participant prior to a
Separation from Service, Company Contributions in the amount of $10,000 shall be
credited to the Participant's Account for the Plan Year in which the death
occurred.
7.    Accounts and Investment Options.
7.1    Establishment of Accounts. The Company shall establish and maintain an
Account for each Participant. Amounts credited on behalf of each Participant for
each Plan Year shall be accounted for separately. The Company may establish more
than one Account or subaccount on behalf of any Participant as deemed necessary
by the Committee for administrative purposes.
7.2    Investment Options. The Committee shall select the Investment Options to
be made available to Participants for the deemed investment of their Accounts
under the Plan. The Committee may change, discontinue, or add to the Investment
Options made available under the Plan at any time in its sole discretion. A
Participant may select the Investment Options for his or her Account in the
Participant's Election Notice and may make changes to his or her selections in
accordance with procedures established by the Committee. A Participant may
choose to have up to 100% of his or her Account for any Plan Year credited with
notional earnings based on the Investment Options or the Interest Crediting
Rate.
7.3    Investment Earnings. Each Account shall be adjusted for notional earnings
or losses based on the Interest Crediting Rate and/or, as applicable,
performance of the Investment Options selected. Earnings and losses shall be
computed on each Valuation Date. The amount paid to a Participant on a payment
date shall be determined as of the applicable Determination Date.
(a)    The Company's Board of Directors (or a designated committee) shall set
the Interest Crediting Rate that applies for each Plan Year. A new Interest
Crediting Rate

9

--------------------------------------------------------------------------------



shall apply to Elective Deferrals and Company Contributions credited for each
new Plan Year.
(b)    For the purpose of adjusting each Account for notional earnings or
losses, the Interest Crediting Rate that applies for the Plan Year the Elective
Deferrals and Company Contributions are credited to the Participant’s Account
shall be fixed, and that fixed rate shall apply in perpetuity with respect to
the Elective Deferrals and Company Contributions credited for that Plan Year
until such amounts are distributed from the Plan.
7.4    Nature of Accounts. Accounts are not actually invested in the Investment
Options available under the Plan and Participants do not have any real or
beneficial ownership in any Investment Option; similarly, Participants do not
have any real or beneficial ownership in amounts reflecting interest under the
Interest Crediting Rate. A Participant's Account is solely a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to the Plan and shall not constitute or be treated as a trust fund of
any kind.
7.5    Statements. Each Participant shall be provided with statements or access
to statements setting out the amounts in his or her Account(s), which shall be
delivered at such intervals determined by the Committee.
8.    Vesting.
8.1    Vesting of Elective Deferrals. Participants shall be fully vested at all
times in their Elective Deferrals and any earnings thereon.
8.2    Vesting of Company Contributions.
Participants shall be vested in Company Contributions, if any, credited to their
Account upon completion of two “Years of Service” as such term is defined in the
BankUnited 401(k) Plan, or such other tax-qualified retirement plan with a cash
or deferred feature that replaces the BankUnited 401(k) Plan. Company
Contributions will also vest upon the Participant's death, Disability,
attainment of Normal Retirement Age or the occurrence of a Change in Control.
9.    Payment of Participant Accounts.
9.1    In General. Payment of a Participant's vested Account for a Plan Year,
less any applicable administrative fee, shall be made (or commence, in the case
of installments)

10

--------------------------------------------------------------------------------



within 60 days following of the Determination Date for the Payment Event
selected by the Participant for the Plan Year in his or her Election Notice. A
Participant may select to have his or her vested Account for a Plan Year made
(or commence, in the case of installments) on the latest to occur of a Payment
Event. Each of the following events is a "Payment Event":
(c)    The first day of the calendar Distribution Year specified in the
Participant's Deferral Election; provided that, the Participant must select from
among the available Distribution Year(s) designated by the Committee and set
forth in the Election Notice and the Distribution Year must be at least 3 years
from the Plan Year;
(d)    The date that is the later to occur of the date that the Participant (i)
attains age 65 or (ii) has a Separation from Service; and
(e)    The date that is the Participant's Separation from Service.
If a Participant does not make an election for a Plan Year, the Participant will
be deemed to have elected to receive payment of his or her Account on the
Participant's Separation from Service.
9.2    If selected by a Participant in his or her Election Notice for a Plan
Year:
(a)    In the event of the death of a Participant for whom installment payments
have commenced, the remaining amount of the Account shall be distributed to the
Participant's Beneficiary in a lump sum payment within 60 days following the
death;
(b)    In the event of Disability, the Participant's Account shall be
distributed in a lump sum payment within 60 days of the Disability;
Absent the Participant's selection in his or her Election Notice, amounts
credited to his or her Account for a Plan Year will be distributed in accordance
with Section 9.1 above.
9.3    Change in Control. If selected by a Participant in his or her initial
Election Notice, in the event of a Change in Control, the Participant's vested
Account shall be distributed in a lump sum within 60 days of the Change in
Control.
9.4    Timing of Valuation. The value of a Participant's Account on the payment
date shall be determined as of the applicable Determination Date.

11

--------------------------------------------------------------------------------



9.5    Forfeiture of Unvested Account Balances. Unless otherwise determined by
the Committee, a Participant's unvested Account balance for a Plan Year shall be
forfeited upon the occurrence of a Payment Event with respect to amounts
credited to the Participant's Account for that Plan Year.
9.6    Timing of Payments . Except as otherwise provided in this Section 9,
payments shall be made or commence within 60 days following a Determination
Date.
9.7    Timing of Payments to Specified Employees. Notwithstanding anything in
the Plan to the contrary, if a Participant is a Specified Employee as of the
date of his or her Separation from Service, then no distribution of such
Participant's Account payable on under Section 9.1(b) or 9.1(c) or otherwise
payable upon a Separation from Service shall be made until the first payroll
date of the seventh month following the Participant's Separation from Service
(or, if earlier, upon the date of the Participant's death) (the "Specified
Employee Payment Date"). Any payments to which a Specified Employee otherwise
would have been entitled under the Plan during the period between the
Participant's Separation from Service and the Specified Employee Payment date
shall be accumulated and paid in a lump sum payment on the Specified Employee
Payment Date.
9.8    Form of Payment. Each Participant shall specify in his or her Election
Notice the following with respect to amounts credited to his or her Account for
a Plan Year:
(a)    For a specified date payment event (i.e., a payment made pursuant to an
election under Section 9.1(a), above), the form of payment shall be a single
lump sum payment of amounts credited to his or her Account that are covered by
the election. The payment shall be paid in accordance with Section 9.1.
(b)    For a retirement or a Separation from Service payment event (i.e., a
payment made pursuant to an election under Section 9.1(b) or (c), above), the
form of payment (lump sum or installments) for amounts credited to his or her
Account that are covered by the election; provided that if the Participant
elects to have amounts paid in installments the Participant must elect the
period certain (not to exceed twenty (20) years or any other permissible
installment schedules selected by the Committee and set forth in the Election
Notice) over which such installment payments will be made. The first installment
shall be paid in accordance with Section 9.1; subsequent annual installments, if
any, shall be valued as of January 31 (or if January 31 is not a Valuation Date,
the next subsequent Valuation Date) of each subsequent Plan Year and paid within
60 days thereafter.

12

--------------------------------------------------------------------------------



In the absence of a valid election with respect to form of payment, amounts made
pursuant to an election under Section 9.1(b) or (c), above, will be paid in a
single lump sum.
(c)    Notwithstanding any payment election made by the Participant, the vested
balance in the Participant's Account will be distributed in a single lump sum
payment upon the Participant's Separation from Service if at the Determination
Date next following the date of the Separation from Service the total vested
balance in the Participant’s Account is $5,000 or less.
9.9    Medium of Payment. Any payment from a Participant's Account shall be made
in U.S. dollars in the form of a check or direct deposit.
10.    Payments Due to Unforeseeable Emergency.
10.1    Request for Payment. If a Participant suffers an Unforeseeable
Emergency, he or she may submit a written request to the Committee for payment
from his or her Elective Deferral Account.
10.2    No Payment If Other Relief Available. The Committee will evaluate the
Participant's request for payment due to an Unforeseeable Emergency taking into
account the Participant's circumstances and the requirements of Section 409A of
the Code. In no event will payments be made pursuant to this Section 10 to the
extent that the Participant's hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise; or (b) by liquidation
of the Participant's assets, to the extent that liquidation of the Participant's
assets would not itself cause severe financial hardship.
10.3    Limitation on Payment Amount. The amount of any payment made on account
of an Unforeseeable Emergency shall not exceed the amount reasonably necessary
to satisfy the Participant's financial need, including amounts necessary to pay
any Federal, state or local income taxes or penalties reasonably anticipated to
result from the payment, as determined by the Committee. Furthermore, Employer
Matching Contributions are not available for withdrawal in the event of an
Unforeseeable Emergency.
10.4    Timing of Payment. Payments shall be made from a Participant's Account
as soon as practicable and in any event within 30 days following the Committee's
determination that an Unforeseeable Emergency has occurred and authorization of
payment from the Participant's Account.

13

--------------------------------------------------------------------------------



10.5    Cessation of Deferrals. If a Participant receives payment on account of
an Unforeseeable Emergency, the Participant may make no more Elective Deferrals
for the remainder of the Plan Year.
11.    Acceleration Events.
11.1    Permissible Acceleration Events. Notwithstanding anything in the Plan to
the contrary, the Committee, in its sole discretion, may accelerate payment of
all or a portion of a Participant's vested Account upon the occurrence of any of
the events ("Acceleration Events") set forth in this Section 11. The Committee's
determination of whether payment may be accelerated in accordance with this
Section 11 shall be made in accordance with Treas. Reg. Section 1.409A-3(j)(4).
(a)    Limited Cashouts. The Committee may accelerate payment of a Participant's
vested Account to the extent that (i) the aggregate amount in the Participant's
Account does not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, (ii) the payment results in the termination of the Participant's
entire interest in the Plan and any plans that are aggregated with the Plan
pursuant to Treas. Reg. Section 1.409A-1(c)(2), and (iii) the Committee's
decision to cash out the Participant's Account is evidenced in writing no later
than the date of payment.
(b)    Payment of Employment Taxes. The Committee may accelerate payment of all
or a portion of a Participant's vested Account (i) to pay the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3010, 3121(a) and 3121(v)(2)
of the Code (the "FICA Amount"), or (ii) to pay the income tax at source on
wages imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and the additional income tax at source on wages
attributable to the pyramiding Section 3401 wages and taxes; provided, however,
that the total payment under this Section 11.1(b) shall not exceed the FICA
Amount and the income tax withholding related to the FICA Amount.
(c)    Payment Upon Income Inclusion. The Committee may accelerate payment of
all or a portion of a Participant's vested Account to the extent that the Plan
fails to meet the requirements of Section 409A of the Code; provided that, the
amount accelerated shall not exceed the amount required to be included in income
as a result of the failure to comply with Section 409A of the Code.

14

--------------------------------------------------------------------------------



(d)    Termination of the Plan. The Committee may accelerate payment of all or a
portion of a Participant's vested Account upon termination of the Plan in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).
(e)    Payment of State, Local or Foreign Taxes. The Committee may accelerate
payment of all or a portion of a Participant's vested Account for:
(i)
the payment of state, local or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the "State,
Local and Foreign Tax Amount"); provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan,
and/or

(ii)
the payment of income tax at source on wages imposed under Section 3401 of the
Code as a result of such payment and the payment of the additional income tax at
source on wages imposed under Section 3401 of the Code attributable to the
additional Section 3401 wages and taxes; provided however, the accelerated
payment amount shall not exceed the aggregate of the State, Local and Foreign
Tax Amount and the income tax withholding related to such amount.

(f)    Certain Offsets. The Committee may accelerate payment of all or a portion
of the Participant's vested Account to satisfy a debt of the Participant to the
Company or an Affiliate incurred in the ordinary course of the service
relationship between the Company and the Participant; provided, however, the
amount accelerated shall not exceed $5,000 and the payment shall be made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.
12.    Section 162(m) of the Code. If the Committee reasonably anticipates that
if a payment were made as scheduled under the Plan it would result in a loss of
the Company's tax deduction due to the application of Section 162(m) of the
Code, such payment may be delayed and paid during the Participant's first
taxable year in which the Committee reasonably anticipates that the Company's
tax deduction will not be limited or eliminated by the application of Section
162(m) of the Code. Notwithstanding the foregoing, no payment under the Plan may
be deferred in accordance with this Section 12 unless all scheduled payments to
the Participant and all similarly situated Participants that

15

--------------------------------------------------------------------------------



could be delayed in accordance with Treas. Reg. Section 1.409A-2(b)(7)(i) are
also delayed.
13.    Plan Administration.
13.1    Administration By Committee. The Plan shall be administered by the
Committee which shall have the authority to:
(a)    construe and interpret the Plan and apply its provisions;
(b)    promulgate, amend and rescind rules and regulations relating to the
administration of the Plan;
(c)    authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;
(d)    determine minimum or maximum amounts, and the types of compensation, that
Participants may elect to defer under the Plan;
(e)    select the Investment Options that will be available for the deemed
investment of Accounts under the Plan and establish procedures for permitting
Participants to change their selected Investment Options;
(f)    determine whether any Company Contributions will be made to the Plan with
respect to any Plan Year and the amount of any such contributions;
(g)    select, subject to the limitations set forth in the Plan, those Employees
who shall be Eligible Employees;
(h)    evaluate whether a Participant who has requested payment from his or her
Account on account of an Unforeseeable Emergency has experienced an
Unforeseeable Emergency and the amount of any payment necessary to satisfy the
Participant's emergency need;
(i)    calculate deemed earnings and losses;
(j)    interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument, Election Notice or
agreement relating to the Plan; and

16

--------------------------------------------------------------------------------



(k)    exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
13.2    Non-Uniform Treatment. The Committee's determinations under the Plan
need not be uniform and any such determinations may be made selectively among
Participants. Without limiting the generality of the foregoing, the Committee
shall be entitled, among other things, to make non-uniform and selective
determinations with regard to: (a) the terms or conditions of any Elective
Deferral; (b) the amount, terms or conditions of any Matching Contribution; or
(c) the availability of Investment Options.
13.3    Committee Decisions Final. Subject to right to file claims and appeals
under Section 16, all decisions made by the Committee pursuant to the provisions
of the Plan shall be final and binding on the Company and the Participants.
13.4    Indemnification. No member of the Committee or any designee shall be
liable for any action, failure to act, determination or interpretation made in
good faith with respect to the Plan except for any liability arising from his or
her own wilful malfeasance, gross negligence or reckless disregard of his or her
duties.
14.    Amendment and Termination.
The Board may, at any time, and in its discretion, alter, amend, modify, suspend
or terminate the Plan or any portion thereof; provided, however, that no such
amendment, modification, suspension or termination shall, without the consent of
a Participant, adversely affect such Participant's rights with respect to
amounts credited to or accrued in his or her Account and provided, further,
that, no payment of benefits shall occur upon termination of the Plan unless the
requirements of Section 409A of the Code have been met.
15.    Miscellaneous.
15.1    No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate or interfere in any way with
the right of the Company or any Affiliate to terminate the Participant's
employment or service at any time with or without notice and with or without
cause.

17

--------------------------------------------------------------------------------



15.2    Tax Withholding. The Company and its Affiliates shall have the right to
deduct from any amounts otherwise payable under the Plan any federal, state,
local, or other applicable taxes required to be withheld.
15.3    Governing Law. The Plan shall be administered, construed and governed in
all respects under and by the laws of the State of Florida, without reference to
the principles of conflicts of law (except and to the extent pre-empted by
applicable Federal law).
15.4    Section 409A of the Code. The Company intends that the Plan comply with
the requirements of Section 409A of the Code and shall be operated and
interpreted consistent with that intent. Notwithstanding the foregoing, the
Company makes no representation that the Plan complies with Section 409A of the
Code and shall have no liability to any Participant for any failure to comply
with Section 409A of the Code.
This Plan shall constitute an "account balance plan" as defined in Treas. Reg.
Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Section 409A of the Code,
all amounts deferred under this Plan shall be aggregated with amounts deferred
under other account balance plans.
15.5    Trust. The Company may, but is not required to, enter into an agreement
to establish an irrevocable rabbi trust (“Trust”), to be used in connection with
the Plan. Any Trust so established is intended to be a rabbi trust and the
assets of the Trust shall at all times be subject to the claims of the Company's
general creditors.
Notwithstanding the existence of a Trust, the Plan is intended to be "unfunded"
for purposes of ERISA and shall not be construed as providing income to
Participants prior to the date that amounts deferred under the Plan are paid.
15.6    No Warranties. Neither the Company nor the Committee warrants or
represents that the value of any Participant's Account will increase. Each
Participant assumes the risk in connection with the deemed investment of his or
her Account.
15.7    Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries to receive the Participant's
interest in the Plan in the event of the Participant's death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing (including electronic writing) with the Company
during the Participant's lifetime. If a Participant fails to designate a

18

--------------------------------------------------------------------------------



beneficiary, then the Participant's designated beneficiary shall be deemed to be
the Participant's estate.
15.8    No Assignment. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate or otherwise encumber,
transfer, hypothecate or convey any amounts payable hereunder prior to the date
that such amounts are paid (except for the designation of beneficiaries pursuant
to Section 15.7).
15.9    Expenses. The costs of administering the Plan shall be paid by the
Company. Notwithstanding the preceding, an administrative fee, to be determined
by the Company in its discretion, shall be charged against a Participant's
vested Account balance where the Participant has terminated employment with the
Company prior to attainment of age 65 but maintains an Account balance (i.e.,
the Participant has not received a full distribution of his or her Account).
15.10    Severability. If any provision of the Plan is held to be invalid,
illegal or unenforceable, whether in whole or in part, such provision shall be
deemed modified to the extent of such invalidity, illegality or unenforceability
and the remaining provisions shall not be affected.
15.11    Headings and Subheadings. Headings and subheadings in the Plan are for
convenience only and are not to be considered in the construction of the
provisions hereof.
16.    Claims Procedures.
16.1    Filing a Claim. Any Participant or other person claiming an interest in
the Plan (the "Claimant") may file a claim in writing with the Committee. The
Committee shall review the claim itself or appoint an individual or entity to
review the claim.
16.2    Claim Decision. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is approved or denied, unless the
Committee determines that special circumstances beyond the control of the Plan
require an extension of time, in which case the Committee may have up to an
additional ninety (90) days to process the claim. If the Committee determines
that an extension of time for processing is required, the Committee shall
furnish written or electronic notice of the extension to the Claimant before the
end of the initial ninety (90) day period. Any notice of extension shall
describe

19

--------------------------------------------------------------------------------



the special circumstances necessitating the additional time and the date by
which the Committee expects to render its decision.
16.3    Notice of Denial. If the Committee denies the claim, it must provide to
the Claimant, in writing or by electronic communication, a notice which
includes:
(a)    The specific reason(s) for the denial;
(b)    Specific reference to the pertinent Plan provisions on which such denial
is based;
(c)    A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;
(d)    A description of the Plan's appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant's right to
bring a civil action under Section 502(a) of ERISA following a denial of the
claim on appeal; and
(e)    If an internal rule was relied on to make the decision, either a copy of
the internal rule or a statement that this information is available at no charge
upon request.
16.4    Appeal Procedures. A request for appeal of a denied claim must be made
in writing to the Committee within sixty (60) days after receiving notice of
denial. The decision on appeal will be made within sixty (60) days after the
Committee's receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for appeal. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.
16.5    Notice of Decision on Appeal. If the Committee denies the appeal, it
must provide to the Claimant, in writing or by electronic communication, a
notice which includes:

20

--------------------------------------------------------------------------------



(a)    The specific reason(s) for the denial;
(b)    Specific references to the pertinent Plan provisions on which such denial
is based;
(c)    A statement that the Claimant may receive on request all relevant records
at no charge;
(d)    A description of the Plan's voluntary procedures and deadlines, if any;
(e)    A statement of the Claimant's right to sue under Section 502(a) of ERISA;
and
(f)    If an internal rule was relied on to make the decision, either a copy of
the internal rule or a statement that this information is available at no charge
upon request.
16.6    Claims Procedures Mandatory. The internal claims procedures set forth in
this Section 16 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 16, the denial of the Claim shall become final and binding on all
persons for all purposes.






[SIGNATURE PAGE FOLLOWS]

21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, BankUnited, N.A. has adopted this Plan as of the Effective
Date written above.
 


BANKUNITED, N.A.


 


By_____________________


Name: Christopher M. Perry
Title: Executive Vice President, Human Resources




22